          Case 3:19-cv-05792-RS Document 25-8 Filed 09/24/19 Page 1 of 3




October 23,
        2 2017


Larry Wu uerstle, Prog
                     gram Manager
Office off Community y Planning and
                                a Developm  ment
US HUD D Region 9, Office
                     O      of Environment and
                                           a Energy
One Sanssome Street,, Suite 1200
San Franncisco, CA 94 4104

Kathleen
       n McNulty, Environment
                   E            tal Protection
                                             n Specialist
U.S. Dep
       partment of Housing
                   H          and
                                d Urban Development
Region 9,
       9 Office of Environment
                   E             t and Energyy
One Sanssome Street,, Suite 1200
San Fran
       ncisco, CA 94104
                   9


Re: Noticce of Objection re Releaase of Funds re Rim Fire


Dear Mr.. Wuerstle an
                    nd Ms. McN
                             Nulty,

On behallf of the Cennter for Bioloogical Diversity, the Johhn Muir Projeect of Earth Island Instittute,
and the Sierra
        S       Club, we
                       w are filingg this objectiion to the rellease of apprroximately $$28 million
regardingg the “Forestt and Watersshed Health Program” acctivities perttaining to bioomass removval,
herbicidee spraying, trree planting and related activities in the Rim firee on the Stannislaus Natioonal
Forest.

We objecct to the release of these funds for th
                                              he reasons staated previouusly in our Juune 26, 20177
letter to the
          t Californiia Departmen  nt of Housinng and Comm   munity Deveelopment (H  HCD) (attachhed).
As we discuss in our June 2017 letter,
                                  l      circum
                                              mstances havve changed ssubstantiallyy recently, annd
now mosst of the areaa proposed foor logging annd tree plantting has conssiderable nattural coniferr
regenerattion (and thee proposed lo
                                  ogging woulld kill most oof that regenneration, by tthe U.S. Forrest
Service’ss own admission). Our June
                                  J     2017 leetter also disccusses the hhigh ecologiccal importance of



                                                 Declaration of Chad Hanson, Exhibit 8, Page 1
         Case 3:19-cv-05792-RS Document 25-8 Filed 09/24/19 Page 2 of 3



“snag forest habitat”, created by patches of high-intensity fire in mature conifer forest, and the
damaged that is caused by post-fire logging, as well as the fact that the U.S. Forest Service did
not fully analyze the climate change impacts of converting the planned post-fire logging in the
Rim fire from a sawtimber-logging project to a bioenergy project, which would pump vastly
more greenhouse gases into the atmosphere than previously disclosed and analyzed. The HCD
decisions do not dispute this, or the fact that even the most aggressive logging alternative
analyzed by the Forest Service’s 2014 and 2016 EISs only analyzed the climate change impacts
of logging small snags (standing dead trees) up to 16 inches in diameter, and not the larger snags
which comprise most of the carbon in these forests. HCD nevertheless signed their decisions to
move forward with this post-fire logging/planting project, despite the outdated environmental
analysis.

While the HCD decisions state that nearly 15,000 acres have been logged already on national
forest lands in the Rim fire, and contend that only the already-logged areas will be managed with
these funds (and not the currently intact, unlogged post-fire habitat), the map of these nearly
15,000 acres, which HCD includes with its decision, is comprised largely of unlogged forest, as
confirmed by both satellite imagery from the summer of 2017 and the Forest Service’s own map
of areas that have been post-fire logged to date in the Rim fire (from the agency’s FACTS
database, which tracks such logging) (see attached maps). The logged areas can be clearly seen
as light areas with mostly barren ground (and extensive logging roads and skid trails), while the
unlogged areas are darker and the high densities of standing snags (fire-killed trees) can be easily
seen from the satellite imagery within many thousands of acres inside the map units that HCD
claims have already been logged. This is a critically important point because HCD suggests that
no additional environmental analysis is needed here, since the impacts of logging have already
occurred. However, given that this position is clearly in error, as shown by the attached maps
and the photos in our June 2017 comments (which were taken within the units), HCD’s position
is unfounded. As we stated in our June 2017 comments, due to significant changed
circumstances, and important environmental impacts that were not previously analyzed or not
fully analyzed, a supplemental EIS must be prepared under NEPA before further activities occur.

This objection is brought pursuant to 24 C.F.R sections 58.73 and 58.75. Specific grounds for
objection include, but are not limited to, the failure to comply with 24 C.F.R. sections 58.14
(requiring coordination of federal and state environmental review responsibilities), 58.52
(requiring preparation of a supplemental EIS if the “project” under consideration is different
from that considered in the adopted EIS), and 58.53 (requiring evaluation of environmental
factors not previously addressed, analysis of consistency between the project under consideration
and the project evaluated in the prior EIS, and updating of EIS to reflect “new environmental
issues and data . . . which may have significant environmental impact on the project area covered
by the prior EIS”). The basis, facts, and legal authority for these objections are as set forth in
this letter and in the attached letter from June 2017, and the associated attachments.

Please let us know if you have any questions. Thanks.




                                               Declaration of Chad Hanson, Exhibit 8, Page 2
         Case 3:19-cv-05792-RS Document 25-8 Filed 09/24/19 Page 3 of 3



Sincerely,




Justin Augustine, Attorney
Center for Biological Diversity
1212 Broadway, Suite 800
Oakland, CA 94612
503-910-9214


Chad Hanson, Ph.D., Ecologist                      Kathryn Phillips, Director
John Muir Project of Earth Island Institute        Sierra Club California
P.O. Box 897                                       909 12th St., Suite #202
Big Bear City, CA 92314                            Sacramento, CA 95814-2920




                                              Declaration of Chad Hanson, Exhibit 8, Page 3
